~~j,
  .,                                                   .                   F:/J..f:2o IN
                                                                           ON         SP1£1vco
                                                                              Pert,     -1- I ~~.,
                             UNITED STATES DISTRICT COURT                   gs    D~~;;:1oora .;. fVJ !..._a;
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINftern Di!t~0tJ'rt r., Clerp
                                   WESTE;RN DIVISION                      C!ofJVc
                                 NO. 5:18-CR-00452-FL(S)

       UNITED STATES OF AMERICA           )
                                          )
                      v.                  )
                                          )                FOURTH
       LEONID ISAAKOVICH TEYF,            )                SUPERSEDING
       TATYANAANATOLYEVNA TEYF,           )                INDICTMENT
           a/k/a TATIANA TEYF,            )
       ALEXEYVLADIMIROVICH TIMOFEEV, )
       OLESYA YURYEVNA TIMOFEEVA,         )
       ALEXEI IZRAILEVICH POLYAKOV, a/k/a )
       ALEXNORKA                          )

       The Grand Jury charges:

                                           INTRODUCTION

             1.       LEONID ISAAKOVICH TEYF ("TEYF") was born in Belarus, which at

       the time was a Slavic Republic within the former Soviet Union. Prior to coming to

       the United States in 2010, he had been a resident of Russia. While in Russia, TEYF

       served as President of Fishing Group (FG) Delta Plus (hereinafter "FGDP") for

       approximately five (5) years. Since arriving in the United States, TEYF reports he

       has been the President of Delta Plus, LLC (hereinafter "Delta Plus"), the United

       States based subsidiary of FGDP. TEYF is a current legal resident of the United

       States.

             2.       TATYANA ANATOLYEVNA TEYF (also known as Tatiana Teyf)

       ("TATYANA"), is the spouse of LEONID ISAAKOVICH TEYF. She is a citizen of

       Russia and currently a resident legal alien of the United States.




                                                 1
                  Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 1 of 36
I.         3.       ALEXEY VLADIMIROVICH TIMOFEEV ("TIMOFEEV') is a Russian

     citizen. He has been in the United States since approximately October 28, 2014.

     TIMOFEEV entered the United States pursuant to a B-2 Visa, and currently holds

     an F-2 visa, derivative to his spouse's F-1 student visa.

           4.       FGDP is a multinational company headquartered m Volodarskiy,

     Russia, and was organized op or about April 8, 2002. It reportedly has over fifteen

     hundred (1,500) employees, eighty (80) fishing vessels, and annual revenue in excess

     of $14 Million (USD) and is one of the largest fisheries and fish processing plants in

     the Volga region of Russia.

           5.       Delta Plus is a Limited Liability Company organized in the State of

     North Carolina for the stated primary purpose of operating an urgent care clinic; and

     was reported to be an 80% owned subsidiary of FGDP.

           6.       CTK Transportation Incorporated (hereinafter "CTK'') was incorporated

     in the State of Illinois, on or about December 27, 2012. According to corporate

     registration documents, TIMOFEEV is the registered agent of CTK and TEYF is the

     President of CTK.

           7.       Anatoliy Serdyukov ("Serdyukov") served as the Russian Minister of

     Defense from approximately February 2007 through November, 2012. While in that

     position, Serdyukov granted the company, VOENTORG, a contract to provide the

     Russian military with goods and services (e.g., laundry, food, and equipment).

     Voentorg, in turn, subcontracted with various other companies to provide these goods

     and service.



                                                2
                Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 2 of 36
      8.       As relevant to this indictment, between 2010 and 2012, exact dates

unknown, TEYF was Deputy Director of Voentorg. As such, TEYF arranged for

subcontractors in Russia to fill the various goods and services required of Voentorg's

contract with the Russian Ministry of Defense. TEYF and others devised a scheme

and artifice that prior to granting a subcontractor the work for Voentorg, the

subcontractor had to agree that a certain percentage of the government funds which

it would receive for completion of the work would be paid back to TEYF and others

involved in that scheme and artifice. These kickbacks of government funds were paid

in cash and amounted to more than $150,000,000 over an approximate two-year span.

Most of the kickbacks were paid by TEYF to Defense Minister Serdyukov, with TEYF

retaining the next largest share, and the remaining amount to be paid to other co-

conspirators. Some of the monies were placed in various accounts over which TEYF

had control. Some of the monies belonging to TEYF were transferred to accounts

outside of Russia, and ultimately into accounts located in the United States.

      9.       Sometime in or about 2013, TEYF's and Serdyukov's scheme became

public and an investigation was initiated by Chief Prosecutor Fredinsky

("Fredinsky"). At TEYF's direction, money was delivered to an associate of

Fredinsky's, in order to end the investigation.

      10.     Since at least December 2010, TEYF, TATYANA, and others known and

unknown to the grand jury have opened at least seventy (70) financial accounts at

approximately four (4) domestic financial institutions, in the names of themselves

and businesses under their control. TEYF and others received at least 294 wires for



                                          3
           Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 3 of 36
an approximate total of $39,500,000 into four (4) accounts held in TEYF's name and

the names of co-conspirators at Bank of America, N.A ("BOA''). Foreign corporations

and bank accounts in countries commonly known to be used for money laundering

are the source of 293 of the wires that total approximately $39,415,000.

      11.    Account XXXX XXXX 3905 ("BOA 3905") was opened on a date unknown

at Bank of America, N.A. Between January 18, 2011 and March 2, 2013, BOA 3905

received $14,676,107 in wire transfers from entities incorporated in Belize, the

British Virgin Islands, Hong Kong, Panama, and Seychelles. Of the accounts from

which these funds originated, over $13,000,000 came from Cyprus, and the remainder

from Hong Kong. TEYF is currently a signatory on this account.

      12.    On September 18, 2012, TEYF opened demand deposit account number

XXXX XXXX 9409, (a/k/a LT Revocable Trust "BOA 9409") at Bank of America, N.A.

in which TEYF and TATYANA were listed as individual owners and were the only

authorized signers on the account. This account received $4,036,952 in wire transfers

between January 2011 and December 2013, the majority of which originated in

Cyprus.

      13.    On a date unknown, account XXXX XXXX 6014 ("BOA 6014") was

opened at Bank of America, N.A. As of February 11, 2015, TATYANA was the

authorized signer on the account. BOA 6014 received a total of $17,924,909 in wire

transfers, over $15,000,000 originating in Cyprus, and approximately $2,000,000 in

Hong Kong.




                                         4
          Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 4 of 36
      14.    In October 2012, account XXX XXXX 1736 was opened by TEYF and

TATYANA in the name "New Market Way LLC." This account received $1,200,000

in transfers from BOA 6014.

      15.    On a date unknown, account XXXX XXXX 3285 ("BOA 3285") was

opened at Bank of America, N.A. Statements from January 2011 reflect the names

of both TEYF and TATYANA; as of June 23, 2015, TEYF relinquished all interest in

the account and TATYANA remained the sole signatory. Forty-four transfers were

made from BOA 3905 into BOA 3285 for approximately $2,972,000.

      16.    On a date unknown, account XXXX XXXX 1991 ("BOA 1991") was

opened at Bank of America, N.A. Statements from June 2011 reflect the names of

both TEYF and TATYANA on the account; in June 2015, TATYANA relinquished all

interest in the account and TEYF became the sole signatory. Between August 11,

2011 and March 23, 2012, TEYF made thirteen transfers from BOA 3905 to BOA

1991 for a total of $10,807,000.

      17.    On June 22, 2016, TATYANA opened demand savings account number

XXXX XXXX 9748 ("BOA 9748") at Bank of America, N.A. in which TATYANA was

listed as sole owner and as the only authorized signer on the account. On the same

day, $9,000,000 was transferred from BOA 6014 to BOA 9748.

                                   COUNT ONE·

      18.    The grand jury realleges and incorporates by reference herein all of the .

allegations contained in paragraphs one (1) through sixteen (16) of the Introduction

to the Indictment, and further alleges that:



                                          5
        Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 5 of 36
       19.   Beginning on a date no later than on or about March 2, 2011, and

continuing through the present, in the Eastern District of North Carolina and

elsewhere,    the    defendants,       LEONID    ISAAKOVICH         TEYF,     TATYANA

ANATOLYEVNA · TEYF             (also    known    as    TATIANA       TEYF),     ALEXEY

VLADIMIROVICH TIMOFEEV, and others known and unknown to the Grand Jury,

knowingly combined, conspired and agreed among themselves to commit offenses

against the United States in violation of Title 18, United States Code, Section 1956

and Section 1957, to wit: to knowingly conduct and attempt to conduct financial

transactions affecting interstate commerce and foreign commerce, which transactions

involved the proceeds of a specified unlawful activity, that is, an offense against a

foreign nation (Russia) involving bribery of a public official and the misappropriation,

theft, or embezzlement of public funds by or for the benefit of a public official, knowing

that the transactions were designed in whole or in part to conceal and disguise the

nature, location, source, ownership, and control of the proceeds of specified unlawful

activity, and that while conducting and attempting to conduct such financial

transactions, knew that the property involved in the financial transactions

represented the proceeds of some form of unlawful activity, in violation of Title 18,

United States Code, Section 1956(a)(l)(B)(i);- and,

      20.    by knowingly engaging and attempting to engage in monetary

transactions by, through or to a financial institution, affecting interstate and foreign

commerce, in criminally derived property of a value greater than $10,000, such

property having been derived from a specified unlawful activity, that is, an offense



                                            6
         Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 6 of 36
against a foreign nation (Russia) involving bribery of a public official and the

misappropriation, theft, or embezzlement of public funds by or for the benefit of a

public official, in violation of Title 18, United States Code, Section 1957.

       21.     All in violation of Title 18, United States Code, Section 1956(h).

                         COUNTS TWO THROUGH TWENTY-SIX

       22.     The grand jury realleges and incorporates by reference herein all of the

allegations contained in paragraphs one (1) through sixteen (16) of the Introduction

to the Indictment, and further alleges that:

       23.     On or about the d·ates set forth below, in the Eastern District of North

Carolina and elsewhere, the defendants, LEONID ISAAKOVICH TEYF, TATYANA

ANATOLYEVNA           TEYF     (also   known     as    TATIANA      TEYF),     ALEXEY

VLADIMIROVICH TIMOFEEV, aiding and abetting each other, did knowingly

engage and attempt to engage in the following monetary transactions by, through or

to a financial institution, affecting interstate or foreign commerce, in criminally

derived property of a value greater than $10,000, that is the deposit, withdrawal,

transfer, and exchange of U.S. currency, funds, and monetary instruments, such

property having been derived from a specified unlawful activity, that is, an offense

against a foreign nation (Russia) involving bribery of a public official and the

misappropriation, theft, or embezzlement of public funds by or for the benefit of a

public official:




                                            7
         Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 7 of 36
                                                           MONETARY
COUNT     DEFENDANT(S)           ON OR ABOUT DATE
                                                          TRANSACTION
        LEONID ISAAKOVICH
        TEYF, TATYANA                                 Transfer of $260,000 from
        lANATOLYEVNA TEYF                             Bank of America Accoun1
  2     (also known as Tatiana     August 11, 2017    XXXX XXXX 1736 to Bank
        Teyf), and ALEXEY                             of America Account XXX]
        TIMOFEEV                                      xxxx 4884
                                                      Check #1075 written on
                                                      Bank of America Account
                                                      XXXX XX.XX 1736 in the
        LEONID ISAAKOVICH
  3                               November 29, 2016   amount of $2l,857.13 and
        TEYF
                                                      deposited m Bank oJ
                                                      1\.merica Account XXXX
                                                      xxxx 4981
                                                      Check #1074 written on
                                                      Bank of America Account
                                                      XXXX XX.XX 1736 in the
        LEONID ISAAKOVICH                             amount of $50,000.00 and
  4                               November 29, 2016
        TEYF                                          deposited m Bank oJ
                                                      America Account XXXX
                                                      xxxx 4981


      LEONID ISAAKOVICH                               Transfer of $2,000,000
      TEYF and TATYANA                                from Bank of America
  5                                January 26, 2015
      lANATOLYEVNA TEYF                               Account XXXX XXXX 1991
      (also known as Tatiana                          to Bank of America
      Teyf)                                           Account XXXX XX.XX 6014

                                                      Transfer of
                                                      $5,035,006.69 from Bank
        LEONID ISAAKOVICH
  6                               February 14, 2018   of America Account XXX:X
        TEYF
                                                      XXXX 1991 to Account
                                                       XXX XXXX 3812 at First
                                                      Citizen's Bank




                                       8
      Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 8 of 36
                                                            MONETARY
COUNT     DEFENDANT(S)         ON OR ABOUT DATE
                                                          TRANSACTION
                                                      Transfer of
                                                      $5,035,000.00 from Bank
        LEONID ISAAKOVICH                             of America Account XXX:]
  7                             February 14, 2018
        TEYF                                          xxxx 1991 to Account
                                                      xxxx xxxx 1502 at
                                                      BB&T

                                                      Transfer of
                                                      $5,035,000.00 from Bank
        LEONID ISAAKOVICH
  8                             February 14, 2018     of America Account XXXX
        TEYF
                                                      xxxx 1991 to Account
                                                      XXXX XX.XX 4 726 at PNC
                                                      bank
                                              ..
      LEONID ISAAKOVICH                               Payment of real estate
      TEYF, TATYANA                                   taxes in the amount of
  9   [A.NATOLYEVNA TEYF         October 12, 2016     $50,662.33 from Bank of
      (also known as Tatiana                          America Account XXXX
      Teyf)                                           xxxx 3285
                                                      Transfer of $200,000 from
      TATYANA                                         Bank of America Account
      k\NATOLYEVNA TEYF                               XXXX XX.XX 3844 to Bank
 10                              January 20, 2015 ·
      (also known as Tatiana                          of America Account XXXX
      Teyf)                                           xxxx 6014
                                                             '




      LEONID ISAAKOVICH
                                                      Purchase of a counter
      TEYF and TATYANA
                                                      check in the amount o
      iANATOLYEVNA TEYF
 11                               April 23, 2018      $1,087,804.34 using funds
      (also known as Tatiana
                                                      from Bank of America
      Teyf)
                                                      Account XXXX XXXX 3905
      LEONID ISAAKOVICH                               Transfer of $30,000 from
      TEYF and ALEXEY                                 Bank of America Account
 12   VLADIMIROVICH               May 10, 2018        XXXX XXXX 3905 to Bank
      TIMOFEEV                                        of America Account XXXX
                                                      xxxx 1314



                                     9
      Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 9 of 36
                                                            MONETARY
COUNT     DEFENDANT(S}           ON OR ABOUT DATE
                                                           TRANSACTION
        LEONID ISAAKOVICH
                                                      Transfer of $100,000 from
        TEYF and TATYANA
                                                      Bank of America Account
        lANATOLYEVNA TEYF
 13                                February 3, 2016   XXXX XXXX 6014 to Bank
        (also known as Tatiana
                                                      of America Account XXXX
        Teyf)
                                                      xxxx 1736
                                                       Transfer of $25,000 from
      TATYANA
                                                       Bank of America Account
      !ANATOLYEVNA TEYF
 14                               November 2, 2017       XXX XXXX 6014 to Bank
      (also known as Tatiana
                                                       cif America Account XXXX
      Teyf)
                                                       xxxx 7892
                                                       Transfer of $300,000 from
      TATYANA
                                                       Bank of America Account
      lANATOLYEVNA TEYF
 15
      (also known as Tatiana
                                    June 14, 2016     ·xxxx XXXX 6014 to Bank
                                                       of America Account XXX)
      Teyf)
                                                       xxxx 3844
      TATYANA
      ANATOLYEVNA TEYF                                Transfer of $40,000 from
      (also known as Tatiana                          Bank of America Account
 16   Teyf) and ALEXEY             August 30, 2016    XXXX XXXX 6014 to Bank
      VLADIMIROVICH                                   of America Account XXXX
      TIMOFEEV                                        rxxxx 1563
      LEONID ISAAKOVICH
                                                      Transfer of $450,000 from
      TEYF and TATYANA
                                                      Bank of America Account
      lANATOLYEVNA TEYF
 17                               February 12, 2015   XXXX XXXX 6014 to Bank
      (also known as Tatiana
      Teyf) ·                                         of America Account XXXX
                                                      xxxx 1736
      LEONID ISAAKOVICH
                                                      Transfer of $700,000 from
      TEYF and TATYANA
                                                      Bank of America Account
      lANATOLYEVNA TEYF
 18                               November 6, 2015    XXXX XXXX 6014 to Bank
      (also known as Tatiana
                                                      of America Account XXXX
      Teyf)
                                                      xxxx 1736
      LEONID ISAAKOVICH                               Transfer of $9,000,000
      TEYF and TATYANA                                lfrom Bank of America
      lANATOLYEVNA TEYF                               lAccount XXXX XXXX
 19                                 May 29, 2014
      (also known as Tatiana                          6014 to Bank of America
      Teyf)                                           lAccount XXXX XXXX
                                                       1991


                                      10
      Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 10 of 36
                                                              MONETARY
COUNT     DEFENDANT(S)           ON OR ABOUT DATE
                                                             TRANSACTION
                                                       Transfer of $9,000,000
                                                       from Bank of America
        TATYANA                             /          !Account XXXX XXXX
        IANATOLYEVNA TEYF
 20                                 June 22, 2016      6014 to Bank of America
        (also known as Tatiana
                                                       J\.ccount XXXX XXXX
        Teyf)
                                                       9748


      LEONID ISAAKOVICH
                                                       Transfer of $132,000 from
      TEYF, TATYANA
                                                       Bank of America Account
      IANJ\.TOLYEVNA TEYF
                                                       XXXX XXXX 9409 to
 21   (also known as Tatiana      February 19, 2015
                                                       Wells Fargo Bank Account
      Teyf), and ALEXEY
                                                       DCXXX XXXX 1952
      [VLADIMIROVI CH
      TIMOFEEV
      LEONID ISAAKOVICH
      TEYF, TATYANA
                                                       Transfer of $19,000 from
      ANATOLYEVNA TEYF
                                                       Bank of America Account
      (also known as Tatiana
 22                               November 4, 2014     XXXX XXXX 9409 to PNC
      Teyf) and ALEXEY
                                                       Bank Account XXXX
      VLADIMIROVICH
      TIMOFEEV
                                                       xxxx 5564

      LEONID ISAJ\.KOVICH
      TEYF, TATYANA
                                                       Transfer of $30,000 from
      IANATOLYEVNA TEYF
                                                       Bank of America Account
      (also known as Tatiana
 23                               September 25, 2014   XXXX XXXX 9409 to PNC
      Teyf) and ALEXEY
                                                       Bank Account XXXX
      !VLADIMIROVICH
      TIMOFEEV
                                                       xxxx 5564
      LEONID ISMKOVICH                                 Transfer of $50,000 from
      TEYF and TATYANA                                 Bank of America Account
 24   IANATOLYEVNA TEYF           September 2, 2014    XXXX XXXX 9409 to Bank
      (also known as Tatiana                           of America Account XXXX
      Teyf)_                                           xxxx 0990




                                       11
      Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 11 of 36
                                                                    MONETARY
COUNT         DEFENDANT(S}         ON OR ABOUT DATE
                                                                  TRANSACTION
                                                             Transfer of $1,000,000
                                                             from Bank of America
          TATYANA
                                                             Account XXXX XXXX
          ANATOLYEVNA TEYF
   25                                    April 4, 2018       97 48 to First Citizen's
          (also known as Tatiana ·
                                                             Bank Account XXXX
          Teyf)
                                                             xxxx 3951
                                                                                (




                                                             Transfer of $50,000 from
          TATYANA                                            Bank of America Account
          IANATOLYEVNA TEYF                                  XXXX XXXX 97 48 to First
   26                                    April 2, 2018
          (also known as Tatiana                             Citizen's Bank Account
          Teyf)                                              xxxx xxxx 3951


        24.   Each entry in the above table constituting a separate violation of Title

18, United States Code, Sections 1957 and 2.

                                 COUNT TWENTY-SEVEN

        25.   On or about May 23, 2018, in the Eastern District of North Carolina, the

defendant, LEONID ISAAKOVICH TEYF, did, directly and indirectly, corruptly give,

offer, and promise a thing of value to a public official, with intent to induce a public

officiai to do an act and omit to do an act in violation of his official duty, that is, by

giving $10,000 to an employee of the United States Department of Homeland Security

to cause an individual to be deported from the United States, in violation of Title 18,

United States Code, Section 20l(b)(l).

                             COUNT TWENTY-EIGHT

        26.   On or about June 20, 2018, in the Eastern District of North Carolina

and elsewhere, the defendant, LEONID ISAAKOVICH TEYF, did knowingly use or

cause another to use a facility of interstate commerce, to wit, a cellular telephone,

                                           12
         Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 12 of 36
with intent that the murder of A.G. be committed in violation of the laws of North

Carolina as consideration for an agreement to pay things of pecuniary value, to wit:

a sum of U.S. currency.

       27.   All in violation of Title 18, United States Code, Section 1958.

                              COUNT TWENTY-NINE

      28.    On or about.June 20, 2018, in the Eastern District of North Carolina,

the defendant, LEONID ISAAKOVICH TEYF, aiding and abetting others known and

unknown to the grand jury, knowingly possessed a firearm that had been shipped

and transported in interstate commerce from which the manufacturer's serial

number had been removed; altered and obliterated.

      29.    All in violation of Title 18, United States Code, Sections 922(k),

924(a)(l)(B) and 2.

                                  COUNT THIRTY

      30. From on or about October 28, 2014, and continuing through in or around

October 28, 2018, in the Eastern District of North Carolina and elsewhere, the

defendants, LEONID ISAAKOVICH TEYF, TATYANAANATOLYEVNA TEYF (also

known as Tatiana Teyf), ALEXEY            VLADIMIROVICH TIMOFEEV, OLESYA

YURYEVNA TIMOFEEVA and others known and unknown to the Grand Jury

conspired and aided and abetted one another to encourage and induce an alien to

come to, enter, or reside in the United States, knowing and in reckless disregard of

the fact that such coming to, entry, or residence is or will be in violation oflaw.




                                           13
        Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 13 of 36
       31.   All in violation of Title 8 United States Code, Sections 1324(a)(l)(A)(iv),

1324(a)(l)(A)(v)(I), and 1324(a)(l)(A)(v)(II).

                              Object of the Conspiracy

       32. The object of the conspiracy was to encourage and induce an alien to reside

in the United States knowing that it was illegal to engage in employment and aid and

abet one another to encourage or induce an alien to come to, enter, or reside in the

United States, knowing or in reckless disregard of the fact that such coming to, entry,

or residence is or will be in violation oflaw.

                      Manner and Means of the Conspiracy

       33. The conspiracy was carried out by defendants LEONID ISAAKOVICH

TEYF, TATYANA ANATOLYEVNA TEYF (also known as Tatiana Teyf), ALEXEY

VLADIMIROVICH TIMOFEEV, and OLESYA YURYEVNA TIMOFEEVA, in the

Eastern District of North Carolina and elsewhere by filing applications and

supporting documents with ·United States Citizenship and Immigration Services

(USCIS), and employment of aliens that were not authorized to be employed in the

United States, knowing or in reckless disregard of the fact that such coming to, entry,

or residence is or will be in violation oflaw

                                      Overt Acts

      34. In furtherance of the conspiracy and to affect the illegal object thereof, the

following overt acts, among others, were committed in the Eastern District of North

Carolina and elsewhere:




                                           14
        Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 14 of 36
       35.    On September 7, 2012, New Market Way, Limited Liability Company

(LLC) was registered with the North Carolina Secretary of State, and currently has

a filing status as dissolved.    New Market Way LLC listed defendant TATIANA

ANATOLYEVNA TEYF as registered agent and President of the company, with an

address of XXXX New Market Way, Raleigh, NC 27615.

       36.    On December 27, 2012, CTK Transportation Incorporated was

registered in the State of Illinois, and currently has a filing status listed as active.

CTK Transportation Incorporated listed defendant LEONID ISAAKOVICH TEYF as

the President of the company.

       37.   On August 25, 2014, Carolina Transportation Group Incorporated, was

registered in the State of Illinois, and currently has a filing status listed as, dissolved

as of January 12, 2018. Carolina Transportation Group listed A.S. as the Secretary,

and defendant TATYANAANATOLYEVNA TEYF as the President of the company,

with an address of XXXX West 47th Street, Chicago, Illinois 60638.

      38:-   On or about October 28, 2014, defendants ALEXEY VLADIMIROVICH

TIMOFEEV, and OLESYA YURYEVNA TIMOFEEVA entered the United States at

New York, New York with nonimmigrant visitor visas (B-2 Visas) and were

authorized to remain in the United States for a period not to exceed April 27, 2015.

      39.    On or about October 29, 2014 through November 29, 2014, defendants

ALEXEY VLADIMIROVICH TIMOFEEV, and OLESYA YURYEVNA TIMOFEEVA

resided at the home of defendants LEONID ISAAKOVICH TEYF, TATYANA

ANATOLYEVNA TEYF at XXXX New Market Way, Raleigh, North Carolina.



                                            15
        Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 15 of 36
     40.    Sometime in or about November 29, 2014, defendants ALEXEY

VLADIMIROVICH TIMOFEEV, and OLESYA YURYEVNA TIMOFEEVA moved to

the Chicago, Illinois area for providing bookkeeping and auditing services for

defendants LEONID ISAAKOVICH TEYF and TATYANA ANATOLYEVNA TEYF

at CTK Transportation and Carolina Transportation :i;espectively.

     41.    On or about February 28, 2015, µefendant OLESYA YURYEVNA · ·

TIMOFEEVA applied to Computer Systems Institute (CSI) at the Lombard Campus,

Lombard, Illinois as an F-1 student.

     42.    On March 25, 2015, defendant OLESYA YURYEVNA TIMOFEEVA was

provided a letter from CSI stating that she met the entrance requirements for full-

time enrollment in the Intermediate English as a Second Language (ESL) program.

As a result, CSI issued a Certificate of Eligibility for Nonimmigrant Student Status

- For Academic and Language Students (Form I-20) in the name of TIMOFEEVA

valid from September 28, 2015 to September 28, 2016.

     43.    On or about March 4, 2015, defendant TATYANA ANATOLYEVNA

TEYF prepared an Affidavit of Support (Form I-134) in support of the filing of the

Application to Change Nonimmigrant Status (Form I-539) filed by defendant

OLESYA YURYEVNA TIMOFEEVA.

     44.    As part of the I-539 application, OLESYA YURYEVNA TIMOFEEVA

claimed that neither she nor anyone else within the application had done anything

that violated the terms of the nonimmigrant status and explicitly claimed that

neither she nor any other person included in this application had been employed in



                                        16
       Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 16 of 36
 the United States since last admitted or granted extension or change of status. She

 made these claims, when she knew that both she and her husband, ALEXEY

 VLADIMIROVICH         TIMOFEEV,        were      unlawfully     employed   by    LEONID

 ISAAKOVICH TEYF in violation of their nonimmigrant status.

       45.    On or about March 10, 2015, OLESYA YURYEVNA TIMOFEEVA filed

 two (2) Applications to Extend/Change Nonimmigrant Status. (Form I-539) with

 users   requesting that her immigration status be changed from a nonimmigrant

visitor for pleasure (B-2) to that of a nonimmigrant student (F-1). Additionally,

applications were filed for her husband, ALEXEY VLADIMIROVICH TIMOFEEV,

and her minor child for their status to be changed from nonimmigrant visitors for

pleasure (B-2)to that of nonimmigrant dependents (F-2'S) of an (F-1). These changes

were granted on or about August 28, 2015.

      46.     On or about June 27, 2016, defendant OLESYA YURYEVNA

TIMOFEEVA's school session ended, and on September 26, 2016 CSI granted her

authorization to remain in the United States until March 27, 2017. At the time of her

application   to   apply   for   an   extension     of status,     defendant     TATYANA

ANATOLYEVNA TEYF submitted an affidavit of support (Form I-134) on behalf of

TIMOFEEVA indicating that TEYF had $136,829.00 in funding. At no time during

this semester were OLESYA YURYEVNA TIMOFEEVA, or any of her dependents

authorized to be employed in the United States.




                                           17
         Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 17 of 36
       47.    On April 15, 2016, the United States Department of Education cut off

federal student grants and loans to the Skokie, Illinois-based for-profit college chain

Computer Systems Institute (CSI), citing detailed evidence of fraudulent conduct.

       48.    From on or about December 2014 through October 29, 2018, LEONID

ISAAKOVICH TEYF continued to employ and provide monetary payments to

ALEXEY VLADIMIROVICH TIMOFEEV in exchange for his auditor duties for

Carolina Transportation Group, and CTK Trucking located in Chicago, Illinois.

       49.   ALEXEY VLADIMIROVICH TIMOFEEV registered a vehicle in his

name at the request of defendant LEONID ISAAKOVICH TEYF.

       50.   In or about April 2015, defendant, LEONID ISAAKOVICH TEYF

directed ALEXEY VLADIMIROVICH TIMOFEEV to run the finances of CTK

Trucking on behalf of T:EYF.

       51.   From in or about April 2015 through October 29, 2018, LEONID

ISAAKOVICH TEYF directed defendant ALEXEY VLADIMIROVICH TIMOFEEV to

email daily financial transactions concerning CTK Trucking to TEYF.

      52.    In or about January 2017, LEONID ISAAKOVICH TEYF directed

ALEXEY VLADIMIROVICH TIMOFEEV to create TALV LLC as a company to

register the semi-trucks in the state of Illinois. On or about January 18, 2017,
                            I

defendant ALEXEY VLADIMIROVICH TIMOFEEV created TALV LLC with the

Illinois, Secretary of State and listed himself as the manager. Thereafter defendant

· ALEXEY VLADIMIROVICH TIMOFEEV registered approximately twenty semi-

trucks in his name in the state of Illinois.


                                               18
        Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 18 of 36
      53.    On or about March 27, 2017, OLESYA YURYEVNA TIMOFEEVA's

school session ended, and on May 1, 2017, CSI granted her authorization to remain

in the United States until July 9, 2018. At the time of her application to apply for an

extension of status, TATYANA ANATOLYEVNA TEYF submitted an affidavit of

support (Form I-134) on behalf of TIMOFEEVA indicating that TEYF has

$314, 724.00 in funding. The affidavit of support indicated that the source of the funds

were with New Market Way LLC. At no time during this semester were OLESYA

YURYEVNA TIMOFEEVA or her dependents authorized to be employed in the

United States.

      54.    On or about July 9, 2018, OLESYA YURYEVNA TIMOFEEVA's school

session ended, and on September 24, 2018, CSI granted her authorization to remain

in the United States until December 16, 2018. At the time of her application to apply

for an extension of status, TATYANAANATOLYEVNA TEYF submitted an affidavit

of support (Form I-134) on behalf of TIMOFEEVA indicating that TEYF had

$313,373.00 in funding. At no time during this semester were OLESYA YURYEVNA

TIMOFEEVA or her dependents authorized to be employed in the United States.

      55.    On or about September 24, 2018, OLESYA YURYEVNA TIMOFEEVA

applied for and was authorized "curriculum practical training" (CPT) (8 C.F.R.

214.2(f)(10)) valid until September 15, 2019.       At the time CSI approved the

application for CPT, OLESYA YURYEVNA TIMOFEEVA stated that she would be

employed at CKT (sic) Transportation Inc. At no time during this approved CPT were




                                          19
        Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 19 of 36
the dependents of OLESYA YURYEVNA TIMOFEEVA authorized to be employed in

the United States.

      56.    From in or about May 2015 through October 29, 2018, LEONID

ISAAKOVICH TEYF paid ALEXEY VLADIMIROVICH TIMOFEEV $1600 per week

from the account of CTK Trucking.

      57.    Since May 2015 and continuing through October 29, 2018, ALEXEY

VLADIMIROVICH TIMOFEEV earned approximately $83,200 per year from

LEONID ISAAKOVICH TEYF and CTK Trucking.

      58.    Since in or about May 2015 through October 29, 2018, OLESYA

YURYEVNA TIMOFEEVA has been paid approximately $1100 per week from

LEONID ISAAKOVICH TEYF and CTK Trucking and has earned approximately

$57,200 per year from TEYF and CTK Trucking.

      59.    All in violation of Title 8, United States Code, Sections 1324(a)(l)(A)(iv),

1324(a)(l)(A)(v)(I), and 1324(a)(l)(A)(v)(II).

                                COUNT THIRTY-ONE
      60.    On or about August 10, 2018, within the Eastern District of North

Carolina the defendant, LEONID ISAAKOVICH TEYF did knowingly use and

possess an immigrant visa in the name of LEONID ISAAKOVICH TEYF, which the

defendant knew to be procured by means of a false claim and statement, in that the

defendant did falsely claim on an I-140 application that he was entering the United

States to be a multinational executive employee of Delta Plus, LLC, making $110,000

annually, and LEONID ISAAKOVICH TEYF was in possession of and used the

resulting visa at the Raleigh-Durham International Airport.

                                           20
        Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 20 of 36
      61. All in violation of Title 18, United States Code, Sections 1546(a).

                              COUNT THIRTY-TWO

      62.    On or about October 10, 2016, in the Eastern District of North Carolina

and elsewhere, the defendant, ALEXEI IZRAILEVICH POLYAKOV, a/k/a ALEX

NORKA, knowingly procured and attempted to procure, contrary to law,

naturalization for himself, to wit: by willful misrepresentation and concealment of

material facts on the Form N-400, application for naturalization, when he did fail to

assert under penalty of perjury that he. had previously use the name "Alex Norka,"

when he failed to assert that he had been arrested on at least 10 occasions in addition

to the five reported occasions; and when he reported that he had served six (6) days

in jail prior to the application, when he knew he had spent more days in jail than that

reported.

      63.    All in violation of Title 18, United States Code, Section 1425(a).

               COUNTS THIRTY-THREE THROUGH FORTY-THREE

      64.    The grand jury realleges and incorporates by reference herein all of the

allegations contained in paragraphs one (1) through sixteen (16) of the Introduction

to the Indictment, and further alleges that:

      65.    On or about the dates set forth below, in the Eastern District of North

Carolina and elsewhere, the defendants, LEONID ISAAKOVICH TEYF and

TATYANA ANATOLYEVNA TEYF (also known as Tatiana Teyf), did knowingly

engage and attempt to engage in the following monetary transactions by, through or

to a financial institution, affecting interstate or foreign commerce, in criminally



                                          21
        Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 21 of 36
derived property of a value greater than $10,000, that is the deposit, withdrawal,

transfer, and exchange of U.S. currency, funds, and monetary instruments, such

property having been derived from a specified unlawful activity, that is, an offense

against a foreign nation (Russia) involving bribery of, a public official and the

misappropriation, theft, or embezzlement of public funds by or for the benefit of a

public official.



                                                              MONETARY
COUNT        DEFENDANT(S)          ON OR ABOUT DATE
                                                             TRANSACTION
                                                         Official check from Bank o
                                                         lAmerica for $114,106.95
          TATYANA
                                                         drawn on Account :XXX]
          ANATOLYEVNA TEYF
   33
          (also known as Tatiana
                                     February 3, 2014    xxxx      6014    for  the
                                                         tpurchase of a Mercedes
          Teyf)
                                                         Benz 8550, with VIN ti
                                                         WDDUG8CB9EA009828
                                                         Official check from Bank o
                                                         America for $118,000.00
          TATYANA
                                                         drawn on Account XXXX
          ANATOLYEVNA TEYF
   34
          (also known as Tatiana
                                      June 4, 2018       xxxx      6014    for  the
                                                         purchase of a Mercedes
          Teyf)
                                                         Benz 8560, with VIN
                                                         # WDDUG8DB8JA368001

                                                         Official check from PNC
                                                         Bank     for   $163,000.00
                                                         drawn on Account XXXX
          LEONID ISAAKOVICH
   35
          TEYF
                                    February 27, 2018    xxxx      4726   for   the
                                                         purchase of a Mercedes
                                                         Benz 863 AMG 4MA, VIN
                                                         # WDDUG8JBOJA394158




                                        22
         Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 22 of 36
                                                             MONETARY
COUNT     DEFENDANT(S)           ON OR ABOUT DATE
                                                            TRANSACTION


                                                       Transfer of $2,600,000
                                                       from Bank of America
        LEONID ISAAKOVICH
 36     TEYF                      September 22, 2015   lAccount XXXX XXXX 1991
                                                       to ABA Gallery, Inc. for the
                                                       JP urchase of artwork.
                                                            i




        TATYANA
        IANATOLYEVNA TEYF
        (also known as Tatiana                         Transfer of $2, 750,000
        Teyf)                                          from Bank of America
 37                               September 25, 2018   Account XXXX XXXX 9748
                                                       to Merrill Lynch Accouni
                                                       XXX-X0857.


      TATYANA
      IANATOLYEVNA TEYF
      (also known as Tatiana                            Transfer of $750,000 from
      Teyf)                                            Merrill Lynch Accoun1
 38                               November 28, 2018    XXX~X0857      to Merril
                                                        Lynch    account    XXX-
                                                       lX1096.


      TATYANA
      IANATOLYEVNA TEYF
      (also known as Tatiana                           Transfer of $250,000 from
      Teyf)                                            Merrill Lynch ' Accouni
 39                               November 5, 2018     XXX-X0857     to Merril
                                                       Lynch    account    XXX-
                                                       X0890.




                                      23
      Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 23 of 36
                                                                  MONETARY
COUNT        DEFENDANT(S)          ON OR ABOUT DATE
                                                                 TRANSACTION
          LEONID ISAAKOVICH
          TEYF and TATYANA                                  Purchase of 133 Harget1
          ANATOLYEVNA TEYF                                  St, Raleigh, NC, with
          (also known as Tatiana                            funds from Bank o
   40     Teyf)                         April 23, 2018
                                                            America Accounts XXXX
                                                            XXXX 6014 and XXXX
                                                            xxxx 3905.

          LEONID ISAAKOVICH
          TEYF                                              Purchase of 510 Glenwood
                                                            Ave, Unit #503, Raleigh,
                                                            NC, with funds from Bank
   41                                 February 23, 2017
                                                            of America Account XXXX
                                                            xxxx 1991


          TATYANA                                           Purchase of an officia
          IANATOLYEVNA TEYF                                 check from the First
          (also known as Tatiana                            Citizen's    Bank      for
          Teyf)                                             $700,000, which was then
                                                            deposited into Bank o
   42                                 December 5, 2018
                                                            !America Account ending in
                                                            97 48, and wired to an
                                                            account m defendant's
                                                            name at Union Banciare
                                                            Privee Bank, Switzerland
          TATYANA
          ANATOLYEVNA TEYF                                  Purchase of an officia
          (also known as Tatiana                            check from the Bank o~
          Teyf)                                             America for $46,939.13,
   43                                 . January 9, 2019     used for the purchase of a
                                                            2019 Toyota 4Runner,
                                                            with         VIN         ti
                                                            JTEBU5JROK5620629



        66. Each entry in the above table constituting a separate violation of Title 18,

United States Code, Section 1957.


                                           24
         Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 24 of 36
              COUNTS FORTY-FOUR THROUGH FORTY-SEVEN
       67.    On or about the dates set forth below, in the Eastern District of North

Carolina and elsewhere, the defendants, LEONID ISAAKOVICH TEYF and

TATYANA ANATOLYEVNA TEYF (also known as Tatiana Teyf), each a resident of

Raleigh, North Carolina, did willfully make and subscribe a tax return, which was

verified by a written declaration that it was made under the penalties of perjury and

which LEONID ISAAKOVICH TEYF and TATYANA ANATOLYEVNA TEYF (also

known as Tatiana Teyf) did not believe to be true and correct as to every material

matter. These tax returns, each of which was filed with a proper officer of the United

.States, are further described as follows:


 COUNT          DEFENDANT           ONOR          FACTUAL ALLEGATION
                                    ABOUT
                                    DATE
 44            LEONID               September     On the 2012 Schedule B (Form
               ISAAKOVICH           26,2013       1040), defendant denied having a
               TEYF                               financial interest in or signature
                                                  authority over a financial account
                                                  located in a foreign country, when
                                                  in fact he knew he did have such
                                                  reportable interest Ill a foreign
                                                  account.




                                             25
         Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 25 of 36
 45           LEONID              April 9,      On the 2014 Schedule B (Form
              ISAAKOVICH          2015          1040), defendant denied having a
              TEYF                              financial interest in or signature
                                                authority over a financial account
                                                located in a foreign country, when
                                                in fact he knew he did have such
                                                reportable interest m a foreign
                                                account.
 46           LEONID              August 31,    On the 2015 Schedule B (Form
              ISAAKOVICH          2016          1040), defendant denied having a
              TEYF                              financial interest in or signature
                                                authority over a financial account
                                                located in a foreign country, when
                                                in fact he knew he did have such
                                                reportable interest m a foreign
                                                account.
 47           TATYANA           June 28,        On the 2015 Schedule B (Form
              ANATOLYEVNA 2016                  1040), defendant denied having a
              TEYF        (also                 financial interest in or signature
              known          as                 authority over a financial account
              Tatiana Teyf)                     located in a foreign country, when
                                                in fact she knew she did have such
                                                reportable interest m a foreign
                                                account.



      68.   Each entry in the above table constituting a separate violation of Title

26, United States Code, Section 7206(1).


                             COUNT FORTY-EIGHT


      69.   On or about June 30, 2015, in the Eastern District of North Carolina

and elsewhere, the Defendant, LEONID ISAAKOVICH TEYF, a resident of the

United States, who during the calendar year 2014 had a financial interest in and

other authority over, a financial account in a foreign country, which account during

2014 exceeded $10,000 in aggregate value, willfully failed to file FinCen Form 114

                                           26
        Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 26 of 36
Report of Foreign Bank and Financial Accounts, as required by law, to wit: Defendant

failed to file FinCen Form 114 disclosing his financial interest in, and other authority

over, account ending in 3381 at Alfa Bank in Russia, in violation of Title 31, United

States Code, Sections 5314 and 5322(b) and Title 31, Code of Federal Regulations,

Sections 103.24 and 103.27(c) and (d).


                                COUNT FORTY-NINE


      70.    On or about June 30, 2016, in the Eastern District of North Carolina

and elsewhere, the Defendant, LEONID ISAAKOVICH TEYF, a resident of the

United States, who during the calendar year 2015 had a financial interest in and

other authority over, a financial account in a foreign country, which account during

2015 exceeded $10,000 in aggregate value, willfully failed to file FinCen Form 114

Report of Foreign Bank and Financial Accounts, as required by law, to wit: Defendant

failed to file FinCen Form 114 disclosing his financial interest in, and other authority

over, accounts ending in 1081, 3381, 5709, and 8721 at Alfa Bank in Russia, in

violation of Title 31, United States Code, Sections 5314 and 5322(b) and Title 31,

Code of Federal Regulations, Sections 103.24 and 103.27(c) and (d).


                                   COUNT FIFTY


      71.    On or about June 30, 2016, in the Eastern District of North Carolina

and elsewhere, the Defendant, TATYANA ANATOLYEVNA TEYF (also known as

Tatiana Teyf), a resident of the United States, who during the calendar year 2015

had a financial interest in and other authority over, a financial account in a foreign


                                          27
        Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 27 of 36
country, which account during 2015 exceeded $10,000 in aggregate value, willfully

failed to file FinCen Form 114 Report of Foreign Bank and Financial Accounts, as

required by law, to wit: Defendant failed to file FinCen Form 114 disclosing her

financial interest in, and other authority over, accounts ending in 0079, 1071, 6938,

and 8720 at Alfa Bank in Russia, in violation of Title 31, United States Code, Sections

5314 and 5322(b) and Title 31, Code of Federal Regulations, Sections 103.24 and

103.27(c) and (d).




                                         28
        Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 28 of 36
,.




                                    FORFEITURE NOTICE

            Each named defendant is given notice that all of the defendant's interest in all

     property specified herein is subject to forfeiture.

            Upon conviction of one or more of the offense(s) set forth in Count(s) One

     through Twenty-Six and Counts Thirty-Three through Forty-Three, the defendant

     shall forfeit to the United States, pursuant to Title 18, United States Code, Section

     982(a)(l), any property, real or personal, involved in such offense(s), or any property

     traceable to such property.

            Upon conviction of one or more of the offense(s) set forth in Count(s) Twenty-

     Seven and Twenty-Eight, the defendant shall forfeit to the United States, pursuant

     to Title 18, United States·Code, Section 98l(a)(l)(C), as made applicable by Title 28,

     United States Code, Section 2461(c), any property, real or personal, which constitutes

     or is derived from proceeds traceable to the said violation(s).

            Upon conviction of the offense(s) set forth in Count Twenty-Nine, the

     defendant shall forfeit to the United States, pursuant to Title 18, United States Code,

     Section 924(d), as made applicable by Title 28, United States Code, Section 2461(c),

     any and all firearms or ammunition involved in or used in a knowing commission of

     the said offense(s).

            Upon conviction of any offense set forth herein that involved or was

     perpetrated in whole or in part by the use of firearms, or that involved the use of

     threats, force or violence, the defendant shall forfeit to the United States, pursuant

     'to Title 18, United States Code, Section 3665, any and all firearms and ammunition



                                                29
              Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 29 of 36
that were found in the possession or under the immediate control of the defendant at

the time of arrest.

      The forfeitable property includes, but is not limited to, the following:

       (a)    Real property having the physical address of 6510 New Market Way,

              Raleigh,    North.   Carolina,   including   all   appurtenances   and

              improvements thereto, being legally described in deed book 017100 page

              01227 of the Wake County Registry, North Carolina; and any and all

              proceeds from the sale of said property.

      (b)     Real property having the physical address of 7900 Hardwick Drive,

              Raleigh,   North     Carolina,   including   all   appurtenances   and

             ·improvements thereto, being legally described in deed book 017105 page

              00839 of the Wake County Registry, North Carolina; and any and all

             proceeds from the sale of said property.

      (c)     Real property having the physical address of 133 Hargett St., Raleigh,

              North Carolina, including all appurtenances and improvements thereto,

              being legally described in deed book 017105 page 928-31 of the Wake

              County Registry, North Carolina; and any and all proceeds from the sale

              of said property.

      (d)     Real property having the physical address of 510 Glenwood Ave., Unit

             #503, Raleigh, ·North Carolina, including all appurtenances and

              improvements thereto, being legally described in deed book 16702 page

              01356 of the Wake County Registry, North Carolina; and any and all



                                          30

         Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 30 of 36
,.



           proceeds from the sale of said property.

     (e)   A Ruger P94 .40 caliber pistol with obliterated serial number, marked

           "Sturm, Ruger & Co. Inc. Southport, CONN, U.S.A.";

     (f)   A Sig Sauer P226 Handgun, serial number UU767203;

     (g)   A Kimber Raptor II Handgun, serial number K404366;

     (h)   A Smith & Wesson, .44 revolver, serial number A1149166;

     (i)   A Glock 17 9mm handgun, serial number XMV7 46;

     (j)   A Russian made 7.72x38R pistol, serial number 189501570;

     (k)   A Walther PPK/S pistol, serial number 004578;

     (1)   A CZ-USA CZ 75 BD 9mm pistol, serial numher B330274;

     (m)   A Kimber Raptor II .45 caliber handgun, serial number K600092;

     (n)   An ITM Arms Company AK7 4 rifle, serial number 0006714;

     (o)   A Beretta A400.12 gauge shotgun, serial number XA026380;

     (p)   A   Browning special     steel   .20   gauge   shotgun,   serial   number

           30289NX763;

     (q)   A Soviet brown and steel rifle with bayonet, serial number 1946;

     (r)   An SKS 7.62x39 Russian rifle, serial number 8011;

     (s)   An Essential Arms J-15 rifle 223x5.56, serial number 28728;

     (t)   A Hesse Saiga 7.62 rifle, serial number 01100235;

     (u)   And any and all related ammunition and accessories;

     (v)   A 2018 Toyota Landcruiser, with VIN# JTMCY7AJ2J4069983; .

     (w)   A 2018 Lexus LX570, with VIN# JTJHY7AX8J4252134;



                                       31
       Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 31 of 36
,



    · (x)   A 2014 Mercedes Benz 8550, with VIN #WDDUG8CB9EA009828;

     (y)    A 2018 Mercedes Benz 8560, with VIN# WDDUG8DB8JA368001;

     (z)    A    2018    Mercedes     Benz    863    AMG    4MA,    with·    VIN

            # WDDUG8JBOJA394158;

     (aa)   A 2019 Toyota 4Runner, with VIN# JTEBU5JROK5620629;

     (bb)   Artwork purchase by LEONID I. TEYF, on or about August 14, 2015,

            from ABA Gallery, Inc. located at 7 East I 7th Street, New York, New

            York 1003 for a total amount of $2,600,000;

     (cc)   All funds held in Bank of America Account No. XXXX XXXX 3905;

     (dd)   All funds held in Bank of America Account No. XXXX XXXX 6014;

     (ee)   All funds held in Bank of America Account No. XXXX XXXX 3844;

     (ff)   All funds held in Bank of America Account No. XXXX XXXX 9409;

     (gg)   All funds held in Bank of America Account No. XXXX XXXX 1314;

     (hh)   All funds held in Bank of America Account No. XXXX XXXX 1991;

     (ii)   All funds held in Bank of America Account No. XXXX XXXX 97 48;

     Gj)    All funds held in Bank of America Account No. XXXX XXXX 3285;

     (kk)   All funds held in Bank of America Account No. XXXX XXXX 4981;

     (ll)   All funds held in Bank of America Account No. XXXX XXXX 1292;

     (mm) All funds held in Bank of America Account No. XXXX XXXX 3691;

     (nn)   All funds held in Bank of America Account No. XXXX XXXX 1593;

     (oo)   All funds held in Bank of America Account No. XXXX XXXX 7892;

     (pp)   All funds held in Bank of America Account No. XXXX XXXX 4884;


                                       32
        Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 32 of 36
~;




     (qq)    All funds held in Branch Bank and Trust Account No. XXXX XXXX

             2890;

     (rr)    All funds held in Branch Bank and Trust Account No. XXXX XXXX

             1502;

     (ss)    All funds held in First Citizen's Bank Account No. XXXX XXXX 0918;

     (tt)    All funds held in First Citizen's Bank Account No. XXXX XXXX 3951;

     (uu)    All funds held in PNC Bank Account No. XXXX XXXX 4742;

     (vv)    All funds held in PNC Bank Account No. XXXX XXXX 4726;

     (ww) All funds held in PNC Bank Account No. XXXX XXXX 5564;

     (xx)    All funds held in Wells Fargo Bank Account No. XXXX XXXX 1952;

     (yy)    All funds held in Merrill Lynch Account No. XXX-X0857;

     (zz)    All funds held in Merrill Lynch Account No. XXX-X1096;

     (aaa) All funds held in Merrill Lynch Account No. XXX-X0890;

     (bbb) Miscellaneous Jewelry;

     (ccc)   $50,000.00 in United States Currency;

     (ddd) $28,909.09 in United States Currency;

     (eee) $10,000.00 in United States Currency;

     (fff)   $10, 700.00 in United States Currency; and

     (ggg) $700,000 transferred December 5, 2018, into Union Bancaire Privee

             UBP SA Account No. XXXXXXX1329

     (hhh) All undisbursed funds to be deposited in escrow by Lank Ventures LLC

             pursuant to the Order Granting Joint Motion to Release Funds entered



                                        33
        Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 33 of 36
             on February 20, 2019 [DE-156].

   If any of the above-described forfeitable property, as a result of any act or omission

of a defendant --

   (1)    cannot be located upon the exercise of due diligence;

   (2)    has been transferred or sold to, or deposited with, a third party;

   (3)    has been placed beyond the jurisdiction of the court;

   (4)    has been substantially diminished in value; or

   (5)   · has been commingled with other property which cannot be divided without

          difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section




            [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                          34
         Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 34 of 36
•

    853(p), to seek forfeiture of any other property of said defendant up to the value of

    the forfeitable property described above.

                                           A TRUE BILL.




                                           Date:     5") 1jl 01

    ROBERT J. HIGDON, JR.
    United States Attorney


    6f!v..-haui, J) · / !ot-L         j---
    JAsoN M. KELLHOFER /
    Assistant United States Attorney



    BARBARA D. KOCHER
    Assistant United States Attorney




                                                35
            Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 35 of 36
"'




     853(p), to seek forfeiture of any other property of said defendant up to the value of

     the forfeitable property described above.

                                            A TRUE BILL,


                                         . - --FOREPERsliN ___________ ----- -- -



                                            Date:     s)1Jj 01
     ROBERT J. HIGDON, JR.
     United States Attorney


     6~£M4 '/) · / !o&L J--
     JASON M. KELLHOFER /
     Assistant United States Attorney


       6wtuq_ D. I !ot- l.___
     BARBARA D. KOCHER
     Assistant United States Attorney




                                                 35
             Case 5:18-cr-00452-FL Document 248 Filed 05/09/19 Page 36 of 36
